                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


 UNITED STATES OF AMERICA,

                                 Plaintiff,

                 vs.                               : CIVIL NO: 2:21-cv-1674
                                                   : JUDGE SARGUS/MAGISTRATE JOLSON

CONSTRUCTION BY MONROY, LLC,

                                Defendant.


                                      DEFAULT JUDGMENT

        The defendant, CONSTRUCTION BY MONROY, LLC, having failed to plead or

otherwise defend in this action and the default having been entered;

        Now upon application of the plaintiff for judgment against the defendant in the sum of

$8,898.81, and based upon a showing that defendant has been defaulted for failure to appear, and

that defendant is not an infant or an incompetent person, and not in the military service of the

United States,

        It is hereby ORDERED, ADJUDGED, AND DECREED that judgment is entered in the

favor of the United States of America, plaintiff, against CONSTRUCTION BY MONROY, LLC,

defendant, in the amount of $8,893.49 ($8,750.76 principal and $142.73 interest) through March

23, 2021. Additional interest which will accrue from the date of judgment at the legal interest

rate in effect on the date of judgment, computed daily and compounded annually until paid in full,

in addition to the costs of this action.


Date: 6/23/2021                               s/Edmund A. Sargus, Jr.
                                               UNITED STATES DISTRICT JUDGE
